              Case 2:19-po-00361-KJN Document 14 Filed 08/07/20 Page 1 of 2


1    MCGREGOR W. SCOTT
     United States Attorney
2    ALSTYN BENNETT
     Special Assistant U.S. Attorney
3    501 I Street, Suite 10-100
     Sacramento, CA 95814
4    (916) 554-2700
5

6

7                         IN THE UNITED STATES DISTRICT COURT

8                        FOR THE EASTERN DISTRICT OF CALIFORNIA

9

10   UNITED STATES OF AMERICA,                )    2:19-po-00361-KJN
                                              )
11                Plaintiff,                  )    ORDER GRANTING UNITED STATES’S
                                              )    MOTION TO RESET COLLATERAL AND
12           v.                               )    VACATE TRIAL DATE
                                              )
13   CHRISTOVAL CHAPARRO                      )
                                              )    DATE: August 10, 2020
14                                            )    TIME: 9:00 a.m.
                  Defendant.                  )    JUDGE: Hon. Kendall J. Newman
15                                            )
                                              )
16

17           It is hereby ordered that the plaintiff United States of

18   America’s Motion to Reset Collateral and Vacate Trial Date is GRANTED.

19   Defendant Christoval Chaparro shall be permitted to forfeit collateral

20   in case number 2:19-po-00361-KJN in the amount of $60.00, plus a

21   processing fee of $30.00 and a special assessment of $5.00, for a

22   total amount of $95.00, payable immediately to the Central Violations

23   Bureau (www.cvb.uscourts.gov ), or sent by mail to the following

24   address:

25                Central Violations Bureau

26                P.O. Box 780549

27                San Antonio, Texas, 78278-0549

28     The trial date previously scheduled for August 10, 2020, is vacated.


     ORDER                                     1              U.S. V. CHRISTOVAL CHAPARRO
              Case 2:19-po-00361-KJN Document 14 Filed 08/07/20 Page 2 of 2


1    The matter is further set for status conference on September 30, 2020,

2    at 9:00 a.m.

3    //

4    //

5

6

7            IT IS SO ORDERED.

8
     Dated:     August 7, 2020
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     ORDER                                     2              U.S. V. CHRISTOVAL CHAPARRO
